Title: From George Washington to William Deakins, Jr., and Benjamin Stoddert, 2 March 1791
From: Washington, George
To: Deakins, William Jr.,Stoddert, Benjamin



Gentlemen,
Philadelp[hi]a March 2nd 1791.

Majr L’enfant comes on to make such a survey of the grounds in your vicinity as may aid in fixing the site of the federal town

and buildings: his present instructions express those alone which are within the Eastern branch, the Potowmac, the Tyber, and the road leading from George-town to the Ferry on the eastern branch. He is directed to begin at the lower end, and work upwards, and nothing further is communicated to him. The purpose of this letter is to desire you will not be yourselves misled by this appearance, nor be diverted from the pursuit of the objects I have recommended to you. I expect that your progress in accomplishing them will be facilitated by the presumption which will arise on seeing this operation begun at the eastern branch; and that the proprietors nearer Georgetown who have hitherto refused to accommodate, will let themselves down to reasonable terms.
This communication will explain to you the motive of my request in a letter of the 28th ultimo. I now authorize the renewal of the negotiations with Mr Burns, agreeably to former ⟨powers⟩ at such time and in such a manner as, in your judgments, is likely to produce the desired effect. I will add, however, that if the lands described by the enclosed plat within the red dotted line from A to C, thence by the Tiber to D, and along the north line to A can be obtained, I shall be satisfied, although I had rather go to the line AB. I have referred Majr L’enfant to the mayor of George-town for necessary aids and expences. Should there be any difficulties on this subject, I would hope your aid in having them surmounted, tho’ I have not named you to him or any body else, that no suspicions may be excited of your acting for the public. I am Gentlemen, &c.

G:W.

